DETAILED ACTION
	Claims 1-18 are present.  Claims 1-9 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Specification
The amendment filed 05/21/2021 to the Sequence Listing is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: SEQ ID NO: 4, field <213> states “Nocardiopsis alba.”  There is no description of any enzyme from “Nocardiopsis alba” disclosed in the as-filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
	MPEP 2173.05(b)(III)(E) provides the following guidance:
	The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

Independent claim 10 recite the terms “trypsin-like endopeptidase” and “chymotrypsin-like endopeptidase.”  These terms, in isolation, extend the scope of “trypsin” and “chymotrypsin” in a manner that may render these terms indefinite in a similar manner as the modifier “type” as discussed in MPEP 2173.05(b)(III)(E).  That is, the scope of the terms “trypsin-like” and “chymotrypsin-like” has to be considered to be different and potentially broader than the terms “trypsin” and “chymotrypsin,” respectively, wherein it is not clear what the extension of scope that the modifier “like” is intended to convey.  It is noted that para. [0048] of the specification defines “trypsin-like” as “it is meant an enzyme that has an activity which resembles the activity of mammalian trypsin” and is “also meant an endopeptidase which preferentially cleaves peptides or proteins at the C-terminal side of the L-isomer of arginine and/or lysine.”  It is noted that para. [0053] of the specification defines “chymotrypsin-like” as “meant an enzyme having an activity similar to that of mammalian chymotrypsin” and  is “also meant an enzyme that has a higher specificity for cleaving at the carboxy-terminal side of each of tyrosine, phenylalanine, tryptophan, leucine, methionine and histidine residues than for cleaving on the carboxy-terminal side of both of arginine and lysine.”
However, trypsin-like endopeptidase” and “chymotrypsin-like endopeptidase” are not recited in claim 10 in isolation and MPEP 2173.05(b)(III)(E) does not set forth a per se rule that the hyphenated modifier “type” or “like” when attached to a claim term violates pre-AIA  35 U.S.C. 112, second paragraph.  Here, claim 10 recites both a source for the recited “trypsin-like” and “chymotrypsin-like” being Fusarium oxysporum and Nocardiopsis sp., respectively, and identity to a specific sequence.  Further, paras. [0048] and [0055] set forth the cleaving/activity preference for “trypsin-like” and “chymotrypsin-like.”  As such, the terms “trypsin-like” and “chymotrypsin-like” as presently recited in the claims are not considered to be indefinite under pre-AIA  35 U.S.C. 112, second paragraph.  Since the terms “trypsin-like” and “chymotrypsin-like” are defined by all of identity to specific sequences, source organism and activity/cleavage properties, the ordinarily skilled artisan at the time of invention would have understood how to interpret the meets and bounds of the claims as to understand how to avoid infringement.
As evidenced by Oestergaard et al. (U.S. 2010/0255153 A1) and De Maria et al. (WO 2005/035747 A1), discussed below, the 188-amino acid residue C-terminal domain of the sequence of EMBL CDS CAI94179 has endopeptidase activity wherein De Maria et al. report the crystal structure of this domain of the sequence of EMBL CDS CAI94179 and provides alignment to other related endopeptidases in Fig. 1 of De Maria et al.  The endopeptidase described in SWISSPROT/Uniprot No. P35049 has a relatively short sequence of 248 amino acid residues (residues 1-24 being a signal sequence and propeptide) having a crystal structure reported by Schmidt et al. (Trypsin revisited: crystallography AT (SUB) atomic resolution and quantum RT chemistry revealing details of catalysis, J. Biol. Chem. 278 (2003): 43357-62).  Schmidt et al. report that “The catalytic mechanism of trypsin isolated from various sources has been investigated in great depth.”  Schmidt et al., page 43357, left column.  Although claim 10 allows for a substantial portion of 25% of amino acid residues of the sequences of SWISSPROT No. P35049 and EMBL CDS CAI94179 to vary, based upon the large amount of structural and functional information regarding how the sequences of SWISSPROT No. P35049 and EMBL CDS CAI94179 functionally relate to endopeptidase activity, the recitation of endopeptidases having at least 75% sequence identity to SWISSPROT No. P35049 or EMBL CDS CAI94179 appear to have adequate written description support within the meaning of pre-AIA  35 U.S.C., first paragraph.
Claim 10 recites the open transitional phrase “comprising.”  As such, the scope of claim 10 includes additional unrecited method steps including additional treatment of a milk-based proteinaceous material with additional unrecited enzymes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10-18 (all non-withdrawn claims) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oestergaard et al. (U.S. 2010/0255153 A1) (filed 04/01/2010 and claiming priority to provisional application 61/166,295 filed 04/03/2009) (see IDS) further in view of Nielsen et al. (U.S. 5,288,627), De Maria et al. (WO 2005/035747 A1) and Thibault (EP 0353122 A1) as evidenced by EMBL, Accession No. CAI94179, 2005, www.ebi.ac.uk, Uniprot/Swissprot, Accession No. P35049, 2009, www.uniport.org, and Asselin et al. (Immunogenicity and allergenicity of whey protein hydrolysates, J. Food Sci. 53 (1988): 1208-11).
A machine translation of EP 0353122 A1 is provided and cited herein.
As an initial matter, the broadest reasonable interpretation of claim 10 will be further discussed.  Claim 10 recites “at least one trypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Fusarium oxysporum” and “at least one chymotrypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Nocardiopsis Sp.” The recitation of “produced by” in the referenced claim language is interpreted as recitation of a process by which the recited trypsin-like and chymotrypsin-like endopeptidase are made as a product by process.  That is, claim 10 is interpreted as reciting one active “obtaining” step and claim 10 is not interpreted as requiring the positive performance of any fermentation.
“"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I). As such, claim 10 is not interpreted as requiring that the recited trypsin-like or chymotrypsin-like endopeptidases actually be made by a F. oxysporum or a Nocardiopsis cell, respectively.  However, F. oxysporum is a fungal cell such that proteins produced therein are expected to have post-translational modifications including glycosylation typical of that cell wherein the recited trypsin-like endopeptidase produced by an F. oxysporum cell is considered to require such modification.  In contrast, Nocardiopsis is a genus of a bacteria wherein no significant post-translational modification is expected.  As such, chymotrypsin-like endopeptidases recombinantly produced in other prokaryotic host cells are considered to have the same structure and meet the features of “at least one chymotrypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Nocardiopsis Sp.”
As a further initial matter, the database entries for SWISSPROT No. P35049 and EMBL CDS CAI94179 are cited as evidentiary references to evidence that such database entries are associated with SEQ ID NOS: 3 and 4, respectively.  
Oestergaard et al., in para. [0010], disclose a “process for the preparation of a milk-based protein hydrolysate comprising treatment of a solution of a milk-based proteinaceous material with
a) a trypsin-like endopeptidase produced from a microorganism, and
b) at least one other endopeptidase produced from a microorganism.”
“One object for the present inventors [of Oestergaard et al.] has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a low allergenicity.  Another object has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin."  Oestergaard et al., para. [0008].  “In particular, it would be highly desirable to have a partial whey protein hydrolysate which has low allergenicity, which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin, and/or which has an acceptable taste, in particular as regards bitterness.”  Oestergaard et al., para. [0008].  The hydrolysate is an “infant formula composition preferably contain[ing] ingredients which are designed to meet the nutritional needs of a human infant”; as such, the hydrolysates of Oestergaard et al. are disclosed to be administered to human infants.  Oestergaard et al., para. [0101].  
“The whey-based proteinaceous material may be sourced from a whey obtained from cheese making, particularly a sweet whey such as that resulting from the coagulation of casein by rennet.”  Oestergaard et al., para. [0013].  “This whey-based proteinaceous material, optionally, may also be demineralized by ion exchange and/or electrodialysis (ED whey).”  Oestergaard et al., para. [0013].  
The “at least one other endopeptidase” described by Oestergaard et al. “has an activity which resembles the activity of mammalian chymotrypsin” and is therefore a chymotrypsin-like endopeptidase.  Oestergaard et al., para. [0058].  The “the trypsin-like endopeptidase is derived from a strain of Fusarium, preferably Fusarium oxysporum. It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 2 of the present application (SWISSPROT No. P35049).”  Oestergaard et al., para. [0029].  SEQ ID NO: 2 of Oestergaard et al. is identical to recited SEQ ID NO: 3.
The “at least one other endopeptidase” can be a protease derived from Nocardiopsis sp. NRRL 18262.  Oestergaard et al., paras. [0065]-[0066].  The “trypsin-like endopeptidase” can be derived from Fusarium oxysporum.  Oestergaard et al., para. [0029].  “In a more preferred embodiment, the at least one other endopeptidase is derived from a strain of Nocardiopsis, preferably from Nocardiopsis sp. NRRL 18262 . . . . It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application.”  Oestergaard et al., para. [0065].  An alignment between SEQ ID NO: 8 (Query) of Oestergaard et al. and the complete sequence of EMBL CDS CAI94179 (Sbjct) is shown below.  As can be seen, 188 residues match 382 residues of the complete sequence of EMBL CDS CAI94179 or about 49% identity with the sequence EMBL CDS CAI94179.

    PNG
    media_image1.png
    296
    707
    media_image1.png
    Greyscale


“Preferably, the at least one other endopeptidase [e.g. the chymotrypsin-like peptidase] is added at a concentration which is between 2% and 50% of the concentration of trypsin-like endopeptidase added based on the weight of the endopeptidases, more preferably between 5% and 20%, even more preferably between 5% and 15%, and most preferably about 10%.”  The chymotrypsin-like peptidase being 10% by weight of the trypsin-like endopeptidase is a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase of 1:0.1 or 10:1, which is within the range from 5:1 to 35:1.  Further, the working examples of Oestergaard et al. show, for example, use of 5 mg/g of Fusarium trypsin and 0.5 mg/g Nocardiopsis chymotrypsin, which is a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase of 5:0.5 or 10:1, which is within the recited range from 5:1 to 20:1, as further described below.  Oestergaard et al., para. [0153].  
Oestergaard et al. teach working examples of hydrolysis of whey protein concentrate (WPC) by treatment with two enzyme mixtures.  “The hydrolysis assay we have performed was a two step hydrolysis procedure. 8.4% WPC (containing 80% whey protein) was suspended in pH 8.0 buffer. The first hydrolysis step was performed by adding half of the enzyme dose and incubating the solution with agitation for 2 hours at 55° C. Then the partly hydrolysed whey protein substrate was denatured by a short heating treatment (5 minutes at 90° C.). The second hydrolysis step was performed by adding the other half of the enzyme dose and incubating the solution with agitation for 30 minutes at 55° C. Finally, the enzyme reaction was stopped and the enzymes inactivated by another short heating treatment (10 minutes at 90° C.).”  Oestergaard et al., para. [0139].  “Finally, we ran a third series of hydrolysis experiments where we kept the dosage of the Fusarium trypsin constant at 5.0 mg trypsin/g whey protein and varied the chymotrypsin-like protease dosages (0.25, 0.5 and 1.0 mg protease/g whey protein).”  Oestergaard et al., para. [0143].  The use of Fusarium trypsin at 5.0 mg trypsin/g whey protein and the chymotrypsin-like protease at 0.5 mg protease/g whey protein is a ratio of the trypsin-like to chymotrypsin-like endopeptidases of 10:1 that is within the range recited in claim 10 of 5:1 to 20:1.
As such, Oestergaard et al. fully disclose and/or teach and suggest ratios of trypsin-like endopeptidase to chymotrypsin-like endopeptidase within the recited range of 5:1 to 20:1.
Further, regarding the Fusarium trypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Fusarium oxysporum, Oestergaard et al., para. [0029], state that “A trypsin-like endopeptidase from Fusarium oxysporum having the amino acid sequence shown as amino acids 25-248 of SEQ ID NO: 2 has previously been described (U.S. Pat. No. 5,288,627”).  Nielsen et al. (U.S. 5,288,627) describe an endopeptidase from F. oxysporum having “trypsin-like specificity” isolated from “obtained by cultivating [i.e. by fermentation] said strain [F. oxysporum DSM 2672].”  Nielsen et al., col. 2, ln. 40-41; col. 3, ln. 10. Nielsen et al., Example 1, directly describe fermentation of F. oxysporum DSM 2672 in order to obtain the trypsin-like endopeptidase.  At the time of the invention, it would have been obvious to obtain the F. oxysporum trypsin-like endopeptidase described by Oestergaard et al. by fermentation of a strain of F. oxysporum as taught by Nielsen et al. since Oestergaard et al. directly cite Nielsen et al. as describing the trypsin-like endopeptidase. It is noted that the amino acid sequence shown as amino acids 25-248 of SEQ ID NO: 2 of Oestergaard et al. has greater than 90% identity with recited SEQ ID NO: 3.
However, Oestergaard et al. do not directly teach treatment of a milk-based proteinaceous material with a chymotrypsin-like endopeptidase having at least 75% or at least 95% sequence identity to EMBL CDS CAI94179.
Oestergaard et al., para. [0065], directly describes the use of an endopeptidase derived from Nocardiopsis sp. NRRL 18262 that has “the amino acid sequence of the mature polypeptide of SEQ ID NO: 8,” SEQ ID NO: 8 having 188 amino acid residues.  Oestergaard et al., para. [0068], further describes endopeptidases encoded by the mature polypeptide coding sequence of . . . SEQ ID NOs: 7,” wherein SEQ ID NO: 7, in part, encodes SEQ ID NO: 8.
That is, Oestergaard et al. directly teach and suggest the use of endopeptidases being SEQ ID NO: 8 of Oestergaard et al. or having an identity to SEQ ID NO: 8 as taught in Oestergaard et al.  However, Oestergaard et al. do not directly state a process employing a 382-residue endopeptidase identical to recited SEQ ID NO: 4.
The nucleotide sequence of SEQ ID NO: 7 of Oestergaard et al. is identical to SEQ ID NO: 1 of De Maria et al. (encoding SEQ ID NO: 2 of De Maria et al.), where De Maria et al. evidence that SEQ ID NO: 7 of Oestergaard et al. encodes SEQ ID NO: 8 of Oestergaard et al. (positively-numbered residues 1-188 of SEQ ID NOS: 1 and 2 of De Maria et al.) and an additional 194 N-terminal amino acid residues (indicated with negative numbering) wherein the full length of such sequence is identical to recited SEQ ID NO: 4.  De Maria et al., abstract, teach the “3D structure encoding a Nocardiopsis protease.”  The protease described in SEQ ID NO: 1 of De Maria et al. is also referred to as “Protease 10.”  Oestergaard et al., page 1, lines 14-15.  De Maria et al. teach that the “mature” polypeptide or the positively numbered portion of SEQ ID NO: 1 of De Maria et al. “refers to that part of an amino acid sequence which remains after a potential signal peptide part and/or propeptide part has been cleaved off.”  De Maria et al., page 6, lines 33-37.  Amino acids 1-188 of SEQ ID NO: 2 of De Maria et al. are indicated to be the mature part thereof.
However, De Maria et al. further teach that the proteases of De Maria et al. “may also include a signal peptide part, and/or a propeptide part. De Maria et al., page 13, lines 24-27.  De Maria et al. further teach that the proteases of De Maria et al. teach embodiment endopeptidases that have a “degree of identity to SEQ ID NO: 2.”  De Maria et al., page 10, lines 5-7.  The same directly suggests that the full-length of SEQ ID NO: 2 of De Maria et al. identical to recited SEQ ID NO: 4 is further a useful embodiment as an endopeptidase.  
That is, De Maria et al. teach that the full-length polypeptide encoded by the endopeptidase-encoding gene from Nocardiopsis sp. NRLL 18262 as discussed is identical to “the sequence EMBL CDS CAI94179” as taught as the full-length sequence of SEQ ID NO: 2 of De Maria et al. as encoded by SEQ ID NO: 1 of De Maria et al.  Again, SEQ ID NO: 1 of De Maria et al. is identical to SEQ ID NO: 7 of Oestergaard et al.  As such, at the time of the invention the ordinarily skilled artisan would have been motivated to employ a chymotrypsin-like endopeptidase from Nocardiopsis sp. NRLL 18262 being the full-length sequence of SEQ ID NO: 2 of De Maria et al. identical to recited SEQ ID NO: 4 in methods for producing hydrolysates of milk-based proteinaceous material within embodiments of Oestergaard et al. either directly or as a result of such a chymotrypsin-like endopeptidase being a contaminant present due to incomplete cleavage of the full-length sequence of SEQ ID NO: 2 of De Maria et al. to the mature polypeptide identical to SEQ ID NO: 8 of Oestergaard et al.  Oestergaard et al., para. [0065], directly teach and suggest the appropriateness of employing “at least one other endopeptidase [that] is derived from a strain of Nocardiopsis, preferably from Nocardiopsis sp. NRRL 18262. . . It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application.”  In view of De Maria et al., SEQ ID NO: 2, teaching such a full-length sequence of endopeptidase from Nocardiopsis sp. NRRL 18262 that further includes SEQ ID NO: 8 of Oestergaard et al. as a subsequence thereof, the ordinarily skilled artisan at the time of invention would have been motivated to apply the full-length of SEQ ID NO: 2 of De Maria et al. since the same has “the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application” that Oestergaard et al. directly suggest and teach as an appropriate endopeptidase.  In the alternative, as discussed, the polypeptide having the full-length of SEQ ID NO: 2 of De Maria et al. may be present in addition to the polypeptide identical to SEQ ID NO: 8 of Oestergaard et al.  Further, De Maria et al. directly state and teach that a useable endopeptidase/protease “may also include a signal peptide part, and/or a propeptide part.” De Maria et al., page 13, lines 24-27.  In view of this direct teaching, the ordinarily skilled artisan at the time of the invention would have been motivated to include all or part of the signal peptide including the full-length of SEQ ID NO: 2 of De Maria et al. (which is identical to the full-length of EMBL CDS CAI94179) as a suitable protease for utilization in the methods of Oestergaard et al., the full-length of SEQ ID NO: 2 of De Maria et al. comprising SEQ ID NO: 8 of Oestergaard et al.
Regarding claim 14, as discussed, SEQ ID NO: 2 of Oestergaard et al. is identical to recited SEQ ID NO: 3. However, Oestergaard et al. teach that it is appropriate to utilize the mature polypeptide being residues 25-248 of SEQ ID NO: 2 of Oestergaard et al. that has over 90% identity to recited SEQ ID NO: 3 (residues 25-248 is 224 residues being about 90.3% (224/248) of the full length of recited SEQ ID NO: 3).  However, in view of Oestergaard et al. showing the full-length SEQ ID NO: 2 of Oestergaard et al. that is identical to recited SEQ ID NO: 3, it would have been obvious at the time of the invention to have the full-length SEQ ID NO: 2 of Oestergaard et al. present in methods for treatment of whey protein as taught by Oestergaard et al. since Oestergaard et al. directly teach the full-length SEQ ID NO: 2 and Oestergaard et al. directly describe SEQ ID NO: 2 of Oestergaard et al., para. [0157] as “Fusarium trypsin (trypsin-like protease from Fusarium oxysporum, SEQ ID NO: 2)” as a suitable protease species.
Regarding recitation in claim 10 of “the milk-based protein hydrolysate obtained is hypoallergenic,” Oestergaard et al., paras. [0005]-[0008] state:
[0005]
Such infant formulae should wholly satisfy the nutritional requirements of infants until the introduction of appropriate complementary feeding. Further, taste is important, as at least the parents prefer infant formulae having a non-bitter taste. Infant formulae which instead of ordinary cow's milk comprise hydrolyzed milk protein, e.g. partially hydrolyzed whey protein or extensively hydrolyzed casein, are often used as such formulae are less allergenic and still have an acceptable taste.
[0006]
Processes for preparation of partial hydrolysates described in the literature often comprise use of pancreatic enzymes such as trypsin preparations produced by extraction of porcine pancreatic tissue . . . . Some of the processes described comprise use of a mixture of trypsin and chymotrypsin. E.g., EP0353122 A discloses a process for preparing a hypoallergenic whey protein hydrolysate using a mixture of trypsin and chymotrypsin, wherein the ratio of the chymotrypsin/trypsin activities is between 1.5 and 3.0. In [cited reference], a mixture of trypsin and chymotrypsin having a trypsin to chymotrypsin ratio of 1.3 to 18 in USP units, more preferably 4 to 6, is said to typically result in a hydrolysate of desirable properties.
[0007]
For several reasons, use of proteolytic enzymes produced from a microorganism may confer benefits. For example, enzyme production from a microorganism is efficient and easy to control. Therefore, such enzymes can be produced in large quantities and at high purity. Also, use of microbial enzymes will help overcoming increasing QA related difficulties as regards extraction of enzymes from an animal source.
[0008]
One object for the present inventors has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a low allergenicity. Another object has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin. Another object has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has an acceptable taste. In particular, it would be highly desirable to have a partial whey protein hydrolysate which has low allergenicity, which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin, and/or which has an acceptable taste, in particular as regards bitterness.
The specification does not provide a specific limiting definition for hypoallergenic.  The common and ordinary meaning of the term hypoallergenic includes the concept of having a reduced or lowered potential to cause an allergic reaction and is not understood to require zero immunogenicity.  That is, the common and ordinary meaning of the term hypoallergenic is not “no allergenicity” or any specific regulatory definition wherein none of claims 10-18 are limited to producing any hydrolysate that meets any regulatory requirements for use as an infant formula.  As such, “low allergenicity” as taught by Oestergaard et al. is within the broadest reasonable interpretation of hypoallergenic as recited in claim 10.  This understanding of the meaning of the term “hypoallergenic” is supported by Asselin et al. discussed in more detail below indicating hydrolysates as “hypoallergenic” with a reduced ability to provoke an allergenic response.  Stated in other words, the literal meaning of “hypoallergenic” is “low allergenic” 
However, the specification, para. [0007], states that “In EP0353122, mixtures of trypsin and chymotrypsin with a ratio of the trypsin/ chymotrypsin activities of 0.33 to 0.66 are used to prepare hypoallergenic whey protein hydrolysates,” wherein Oestergaard et al., para. [0006], cites the same reference EP0353122.  EP0353122 teaches a “partial hydrolysate of whey proteins suitable for the production of hypoallergenic dietetic milk foods suitable for feeding infants and persons allergic to bovine milk, as well as a process for its preparation” wherein such process includes “enzymatic hydrolysis using a mixture of the enzymes chymotrypsin and trypsin.”  EP0353122, para. [0008] and [0011].
Oestergaard et al. have a directly teaching, suggestion and motivation that the Fusarium oxysporum endopeptidase (trypsin-like) and Nocardiopsis sp. NRLL 18262 endopeptidase (chymotrypsin-like) taught by Oestergaard et al. be applied to produce whey protein hydrolysates that have low allergenicity and specifically including a “protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin” wherein the hydrolysate taught by EP0353122 is provided as an example of a hydrolysates prepared by trypsin and chymotrypsin.
Again, the specification does not provide a specific limiting definition of hypoallergenic.  However, the teaching of “whey protein hydrolysate which has low allergenicity, which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin” is considered to be a teaching of a hydrolysate within the broadest reasonable interpretation of a ”milk-based protein hydrolysate obtained is hypoallergenic” as recited in claim 10.
Further, Oestergaard et al., in the Table at para. [0153], demonstrates the achievement of hydrolysis for Fusarium trypsin 5 mg/g WP + Nocardiopsis chymotrypsin 0.5 mg/g WP of 10.5%.  Asselin et al., Table 2, describe hydrolysates of whey proteins (hydrolyzed with bovine pancreases chymotrypsin) with degrees of hydrolysis of 3.95% (T10), 5.85% (T30) and 7.46% (T60), all less than the degree of hydrolysis demonstrated by Oestergaard et al. cited above.  Tables 3 and 4 of Asselin et al. show significantly reduced antigenicity in immunized rabbits for these hydrolysates compared to unhydrolyzed whey protein.  Table 5 of Asselin et al. describes the ability of hydrolysates to reduce IgE binding to antigen proteins found in whey protein, wherein all of Tables 3-5 of Asselin et al. evidence reduced antigenicity of the whey protein hydrolysate having a 7.46% degree of hydrolysis.  Asselin et al., page 1211, left column, conclude that “Enzymatic hydrolysis seems to be an efficient method for the production of hypoallergenic infant food formula and a good alternative for children allergic to whey proteins,” which is a description that the hydrolysates described by Asselin et al. are within the broadest reasonable meaning of being “hypoallergenic.”  As such, an ordinarily skilled artisan at the time of invention would have recognized that the hydrolysate demonstrated by Oestergaard et al. having a degree of hydrolysis of 10.5% as being inherently hypoallergenic wherein such a degree of hydrolysis is significantly higher than the 7.46% degree of hydrolysis for whey protein hydrolysate reported as hypoallergenic by Asselin et al.
In the alternative, Oestergaard et al. is interpreted as having a direct teaching, suggestion and motivation to apply the Fusarium oxysporum endopeptidase (trypsin-like) and Nocardiopsis sp. NRLL 18262 endopeptidase (chymotrypsin-like) taught by Oestergaard et al. to form a whey-protein hydrolysate having a similar protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin including the hydrolysate taught by EP0353122 as an example, wherein the hydrolysate taught by EP0353122 is hypoallergenic. As such, at the time of invention an ordinarily skilled artisan would have been motivated to treat whey protein (milk-based proteinaceous material) with a Fusarium oxysporum endopeptidase (trypsin-like) as taught by Oestergaard et al. and a Nocardiopsis sp. NRLL 18262 endopeptidase (chymotrypsin-like) as taught by Oestergaard et al. and De Maria et al., as discussed above, in an amount of such endopeptidase enzymes and time sufficient to produce a hydrolysate having low allergenicity including having a protein fragment profile of such hydrolysate similar to those taught in the cited prior art to be producible by trypsin and chymotrypsin including such hypoallergenic hydrolysates as taught by EP0353122, which is directly cited by Oestergaard et al.  An ordinarily skilled artisan at the time of invention would have been motivated to do this since the express purpose of the methods taught by Oestergaard et al. is to produce “milk-based protein hydrolysate with microbially produced enzymes which has a low allergenicity” wherein Oestergaard et al. directly cite EP0353122 as an example hydrolysate to be emulated by having “similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin.”  The teachings of Oestergaard et al., para. [0153], discussed above further directly teach a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase within the range of 5:1 to 20:1 by weight as recited in claim 10.


Response to arguments
Applicant argues:
In this regards, the skilled artisan would understand that not all infant formulae are hypoallergenic. The claimed invention is directed to producing hydrolysates "aimed at allergy prevention and allergy treatment." In contrast, the primary reference Oestergaard does not teach or suggest that its method results in a hypoallergenic hydrolysate. Although paragraph [0008] of Oestergaard states that it would be "highly desirable" to obtain a hydrolysate which has low allergenicity, Oestergaard does not demonstrate (nor does it claim) that its method achieves this.
 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “aimed at allergy prevention and allergy treatment”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s assertion that Oestergaard et al. states “low allergenicity,” the specification does not provide any limiting definition for hypoallergenic wherein low allergenicity as taught by Oestergaard et al. is considered to be within the broadest reasonable interpretation of hypoallergenic as recited in claim 10 for the reasons set forth in the body of the rejection.
Oestergaard et al., in the Table at para. [0153], demonstrates the achievement of hydrolysis for Fusarium trypsin 5 mg/g WP + Nocardiopsis chymotrypsin 0.5 mg/g WP of 10.5% that exceeds the same loading of trypsin and chymotrypsin from porcine pancreases (“PTN”) being 9.4%.  Thibault (EP 0353122 A1), as discussed above, evidence that treatment of whey protein with porcine trypsin is sufficient to produce a “hypoallergenic” composition (i.e. a composition that is less allergenic than non-treated whey protein) such that the examples provided in Oestergaard et al., para. [0152], are inherently hypoallergenic within the broadest reasonable interpretation of that term.

Applicant argues:
“Indeed, the Patent Office acknowledges that Oestergaard does not disclose SEQ ID NO: 4. The differences between independent Claim 1 and Oestergaard include (i) a chymotrypsin- like endopeptidase with at least 75% identity to SEQ ID NO: 4, and (i) that the resulting hydrolysate is hypoallergenic. The present application demonstrates that the claimed method - using the distinct endopeptidase sequences - results in a hypoallergenic hydrolysate. Therefore, the objective technical problem is the provision of an improved method for obtaining a hydrolysate, wherein the hydrolysate is hypoallergenic.   

Applicant’s reference to “The present application demonstrates the claimed method” is understood as an assertion that the working examples of the specification may be embodiments of at least claim 10.
There is no evidence of record that any of the working embodiments of the specification are embodiments of claim 10 and have all of the features of claim 10.
The specification, para. [0079], as part of the working examples states “CTL2 and CTL3 denote the chymotrypsin-like endopeptidases from Metarhizium anisopliae and Nocardiopsis sp. respectively.” The preceding cannot be interpreted or presumed to be a description that the Nocardiopsis sp. chymotrypsin-like endopeptidases is identical to recited SEQ ID NO: 4 or has a specific percent identity to recited SEQ ID NO: 4.  As explained by De Maria et al. (WO 2005/035747 A1), as reviewed in the body of the rejection, amino acid residues 1-194 of recited SEQ ID NO: 4 (SEQ ID NO: 21 of De Maria et al.) are a signal and propeptide and removed from the endopeptidase produced by Nocardiopsis sp. NRRL 18262.  As such, “chymotrypsin-like endopeptidase from Nocardiopsis sp.” can possibly mean the endopeptidase actually produced and secreted by Nocardiopsis sp. NRRL 18262, which is a 188-residue polypeptide identical to amino acid residues 195-382 of recited SEQ ID NO: 4.  As such, the identity of a “chymotrypsin-like endopeptidase from Nocardiopsis sp.” as referenced in the working embodiments of the specification with respect to any specific identity to SEQ ID NO: 4 is ambiguous and not particularly disclosed by the specification particularly wherein SEQ ID NO: 4 was not included as part of the as-filed specification.
It is further noted that the full-length of recited SEQ ID NO: 4 including a signal peptide and propeptide would be expected by an ordinarily skilled artisan to have less endopeptidase activity than the mature part of recited SEQ ID NO: 4 (i.e. the 188-residue polypeptide identical to residues 195-382 of recited SEQ ID NO: 4 identical to SEQ ID NO: 8 of Oestergaard et al.).  The endopeptidase activity of the full-length of SEQ ID NO: 4 is not characterized by the evidence of record.  However, such propeptides as found on bacterial proteases are generally understood to function to either alter or inhibit the activity of the protease/peptidase containing the propeptide relative to the mature protease/peptidase lacking the propeptide as reviewed by Wandersman (Secretion, processing and activation of bacterial extracellular proteases, Mol. Microbiol. 3 (1989): 1825-31).
Regarding applicant’s statement that “the Patent Office acknowledges that Oestergaard does not disclose SEQ ID NO: 4,” the Examiner disagrees with this statement.  The nucleotide gene sequence of SEQ ID NO: 7 of Oestergaard et al. encodes a polypeptide identical to recited SEQ ID NO: 4 such that Oestergaard does disclose and teach recited SEQ ID NO: 4.

Applicant argues:
However, Oestergaard does not provide any teaching or suggestion that replacing either of the sequences disclosed in the Oestergaard method would result in a hypoallergenic hydrolysate. Therefore, the skilled person would not have had any motivation to replace the endopeptidase sequence with any expectation of obtaining a hypoallergenic hydrolysate.
The Patent Office relied on the secondary reference De Maria for the alleged disclosure of a sequence identical to the full-length of EMBL CDS CA194179 and that a useable endopeptidase/protease "may also include a signal peptide part, and/or a propeptide part." See Office Action, pages 8-9. 
However, even if the skilled person had decided to look for an alternative sequence and had turned to De Maria (to which Applicant does not acquiesce), they would not have identified the claimed sequence as resulting in an improved method. De Maria does not teach or suggest that the sequence identified by the Patent Office (SEQ ID NO: 2 on Page 13 lines 24-27 of De Maria) would result in a hypoallergenic hydrolysate. Therefore, the skilled person would not have had any motivation to select this sequence from De Maria.

The rejection is not based upon De Maria et al. teaching an “improved” sequence.  Further, there is no evidence of record that, for example, the full-length of recited SEQ ID NO: 4 is “improved” relative to any other sequence.
The motivation for the rejection is the teaching of De Maria et al. that a endopeptidase consistent with SEQ ID NO: 2of De Maria et al. “may also include a signal peptide part, and/or a propeptide part.” De Maria et al., page 13, lines 24-27.  The motivation for combination is not based upon any concept of an improvement just that a functional protease can include part of the propeptide as taught by De Maria et al.  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144(IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652